OPINION
BROWN, Commissioner.
This is an appeal from a final bond forfeiture judgment, in which the sureties H. H. Trammel and Joe Cypert are appellants.
The appeal presents the question of whether the bond can be forfeited when the principal is placed on misdemeanor probation and violates the probationary condition to pay a fine. This is the identical question decided in Trammel v. State, Tex.Cr.App., 529 S.W.2d 528 (1975), in which the forfeiture judgment was reversed. In this case, however, the facts are even more unfavorable to the validity of the judgment. The principal, Wilton Bellot, pleaded guilty to the offense of distributing obscene matter on October 4,1973. He was assessed 6 months and a $300.00 fine and costs, which was probated for 6 months, and was ordered to pay the fine and costs on or before November 3, 1973. The principal paid the costs in October 1973 but did not pay the fine. The probationary term expired on April 4, 1974 without a motion to revoke probation having been filed. A judgment nisi was entered January 28,1975 more than nine months after the probationary term had expired. Obviously, the court was not authorized to forfeit the bond in the instant case. Trammel v. State, supra; McConathy v. State, 528 S.W.2d 594 (1975).
The judgment is reversed and the cause remanded.
Opinion approved by the Court.
DOUGLAS, J., not participating.